DETAILED ACTION

Status of Claims
Claims 1 – 19 were previously pending and subject to a non-final office action mailed 01/14/2021. Claim 1 was amended and claim 20 was newly added in a reply filed 07/10/2021. Claims 1 – 20 are currently pending and subject to the final office action below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 20 is allowed over the prior art.

Claim Objections
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 07/10/2021 concerning the previous rejection under 35 USC 103 have been fully considered but are not persuasive. 

Applicant  initially argues, on pp. 9 – 10 that “neither Tziperman et al. nor Lei et al. discloses pairing connectivity” because “Tziperman et al. gives no description of exchanging information before connection; therefore, Tziperman et al., in this example, describes a non-paired wireless connection between devices 120 and 130.” 

Examiner respectfully disagrees, as Tziperman, in [0031], discloses that the in car device communicates “over any applicable frequency range using any applicable and thereby enable secure pairing connectivity {emphasis added} to, a wireless-connection enabled mobile communication device.” Thus, according to the instant claims, a short range connection that enables a data exchange would constitute a “pairing connectivity” as well as a “secure pairing connectivity.” Therefore, Examiner asserts that Tziperman discloses wherein the connection between the in-car parking device and mobile device represents “pairing connectivity.”

Applicant’s arguments on pg. 10 with respect to the newly-added limitation “the enabled secure pairing connectivity of the electronic ticket device to the mobile communication device established on the parking server for exclusive communication between the electronic ticket device and the mobile communication device...” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant next argues, on pg. 11, that “The combination of Tziperman, et al., McQuilken, and Lei et al. does not implement, and perforce cannot achieve, the “lock and key” combination, as recited in amended claim 1 and described in application 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner further notes that Applicant is citing sections from Lei which were not relied upon in the non-final office action mailed 01/14/2021, such as vending items by connecting to other customer devices. Lei is solely relied upon for the network architecture in which a device, such as the in-car parking device in the instant claims, relies on a short range connection to a proximate mobile device in order to effect transactions with a server using the long range communication capabilities of the mobile 

Examiner additionally notes that Applicant’s arguments with respect to the “exclusive communication between the electronic ticket device and the mobile communication device” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant next argues, regarding claims 11 – 12, on pg. 12 that “Applicant next argues, regarding claims 11 – 12, on pp. 13 – 14 that “the proposed combination of Tziperman et al., Yang et al., McQuilken and Fan et al. neither teaches nor suggests the parking management platform of claims 11 and 12 relating to barrier gate operation” because “Unless they are in proximity to each other within the connectivity range of the wireless connection, the electronic ticket device and mobile communication device cannot achieve a device pairing connection and, therefore, cannot produce signals that cooperate to initiate a parking transaction.”

Examiner respectfully disagrees, because Tziperman in view of Fan teaches that an in-car device cannot send a signal to actuate a garage door without being connected to a mobile device. For example, Tziperman, in [0031] & [0038], discloses that the electronic ticket can communicate with parking lot gates to initiate opening and closing though any short or long range communication protocols. Tziperman, in [0031], [0049], & [0055], also discloses that the electronic ticket device and mobile communication device are connected via a local Bluetooth pairing. To the extent to which Tziperman does not appear to explicitly disclose wherein 'the wireless communication link being established when the electronic ticket device and the mobile communication device are in pairing connectivity and in connectivity range with the barrier gate to prevent inadvertent opening of the barrier gate by a user carrying the mobile communication device without the electronic ticket device in proximity to the barrier gate transceiver,” Fan teaches this 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 6 – 8, & 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tziperman et al. (US 20130124270 A1), in view of McQuilken (US 20100268618 A1), in view of Lei et al. (US 20030158891 A1), in view of Bailey (US 20120317297 A1).

As per claim 1, Tziperman discloses a dynamic vehicle parking management platform, comprising:

	• an electronic ticket device including a controller performing a timer function (Fig. 2, device 120 & [0049]: “In car device 120”; [0032]: “In car device 120 may receive an instruction to initiate a parking session”: [0036]: “in car device 120 may send a request to the selected parking management unit to start parking session, including data related to the parking session. The data may include, inter alia: in car device ID, which may either correspond or not with the vehicle's license plate number, time when the parking event has started”; [0042]: “Communication gateway 165 may receive from in car device 120 some or all of the following data: identification number (ID) of in car device 120… time of parking session start and/or time of parking session termination.”); 

Regarding the limitations, “the electronic ticket device configured for placement in a vehicle occupying a parking space controlled by a parking provider that stores parking account information and transaction information on a parking server, thereby to associate the electronic ticket device and vehicle parking related transactions with a parking account of a user of the vehicle” Tziperman discloses wherein the “in car device 120 may be a stand alone device” ([0051]), and displays an indication of “valid or invalid 

	• a parking space controlled by a parking provider that stores parking account information and transaction information on a parking server, thereby to associate the electronic ticket device and vehicle parking related transactions with a parking account of a user of the vehicle ([0030] - [0031] & [0033], spaces controlled by parking management provider system; [0039], parking device related to an account of a parking user; [0044] “Back end system 170 may reside on a main back end server or a plurality of back end servers and may be configured to perform the functions related to parking management” such as [0045] & [0053], “in car device 120 may be registered to system 100 by performing registration process which records the motorist's details in a users registry in back end system 170,” including “selected means of payment such as credit cards.” Also see [0046], noting that “A request to initiate parking may be checked by back end system 170 for eligibility in terms of availability of funds and customer status,” and [0047], noting that “Billing—back end system 170 may handle the billing of the motorist for parking sessions made,” and [0048], noting that “back end system 170 may be interrogated by a parking officer using communication means such as cellular phones or dedicated devices on whether a particular motorist has paid his parking fees or whether the parking session is valid.”);

	• the electronic ticket device configured for placement in a vehicle occupying a parking space controlled by a parking provider ([0044] & [0070] “A display device 104 is preferably placed inside the parked vehicle in a visible location. The display device 104 is designed to sit on a car dashboard”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the electronic parking device placement in a vehicle of McQuilken in the invention of Tziperman with the motivation to provide “a way to pay for parking that has maximal convenience factors and can be used in multiple communities without regard to geography” and “also provide way to pay that has all of 

Tziperman further discloses:

	• a short-range wireless connection protocol device operatively connected to the electronic ticket device to exchange identification information with, and thereby enable …pairing connectivity to, a wireless-connection enabled mobile communication device associated with the user ([0031] in car device communicates “over any applicable frequency range using any applicable communication protocol such as Bluetooth, near field communication (NFC), Wi-Fi communication protocols, etc”);, [0049], [0054] “handheld device 130 of the user” - [0055] “handheld device 130 may use various communication technologies (Bluetooth, NFC, IR etc.) to communicate with in car device 120”)

	• and to receive timer command signals by wireless transmission from the mobile communication device, …the timer command signals including start timer and stop timer commands; and the controller included in the electronic ticket device configured to: when the electronic ticket device and mobile communication device are in …pairing connectivity, actuate the electronic ticket device to indicate a parking transaction in response to the mobile communication device initiating a vehicle parking transaction; receive from the mobile communication device the start timer command to start the timer function and thereby track vehicle parking time and the stop timer command to stop the timer function ([0032] “In car device 120 may receive an instruction to initiate a parking session, for example, from a motorist. The instruction may be received… via a portable mobile communication device such as handheld device or cellular telephone 130”; [0012] “Furthermore, according to embodiments of the present invention, the in car device may receive the instructions to initiate and terminate the parking session directly from a cell-phone.”; [0054] “in car device 120 may receive an instruction to initiate parking. The instruction may be received directly from the motorist using input 

Tziperman, as stated above, discloses a pairing connectivity between the electronic ticket device and mobile communication device, but does not appear to disclose a “secure pairing connectivity”; however, Lei teaches this element in at least [0021] – [0022], noting a secured connection between the electronic device, terminal, and server system. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the secured connection of Lei in the invention of Tziperman / McQuilken with the motivation to provide “to avoid tampering by a user of the portable wireless device 210 of the transaction,” as evidenced by Lei ([0021]).

To the extent to which Tziperman does not appeared to disclose the following limitation, Bailey teaches this element: 

	• the enabled secure pairing connectivity of the electronic ticket device to the mobile communication device established on the parking server for exclusive communication between the electronic ticket device and the mobile communication device (Bailey teaches a server (e.g., “comparison system 250” of [0022]), which compares connection “authorization information” to authorize and “establish a trusted relationship” between devices in at least [0002], Fig. 3, Steps 330, 340, & 350 and [0028], noting that “the comparison system at 330 compares the authentication information from both devices” and “at 340, if the pre-established relationship exists, the comparison system then sends a list of devices that exhibit this relationship” to the first communication device (i.e., the mobile communication device). The list serves as candidate devices from which the first device can “establish a trusted relationship” in order to pair with another device (i.e., the electronic ticket device). As per [0036], the trusted paired relationship is established after being authorized by the server. As per [0023], “protected data” can only be shared with another device when a “trusted 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the secured connection of Bailey in the invention of Tziperman / McQuilken / Lei with the motivation to provide predictably and advantageously allow the controlling of access to information, as evidenced by Bailey ([0047]).

Regarding the following limitations, Tziperman does not explicitly disclose, however Lei does: 

	• the secure pairing connectivity implemented by a lock and key combination in which the exchange of information enables communication over a short-range wireless communication link between the electronic ticket device and the mobile communication device when they are operating within a connectivity range of the short-range wireless communication link and disables communication over the short-range wireless communication link between the electronic ticket device and the mobile communication device when they are separated from each other by a distance that is outside the connectivity range of the short-range wireless communication link and thereby prevents mobile communication device from forming with the parking server a connection to carry out a parking related transaction associated with the parking account of the user of the vehicle (See at least Fig. 2 & [0018], noting an interactive terminal 220 (i.e., electronic ticket device) “that is not connected to a server system 250.” As per [0019], the terminal 220 is connected via short-range connection with the portable wireless device 210, and as per [0020], “the …terminal 220, the portable wireless device 210, and the server system 250 are configured so that the …terminal 220 communicates with the server system 250 over the network 240 through the portable wireless device 210. In essence, the …terminal 220 utilizes the bandwidth and wireless connection that is already 

	• the electronic ticket device being unable to respond to the start timer and stop timer commands after loss of the secure pairing connectivity as a result of the implementation of the lock and key combination ([0019], noting “The ...terminal 220 includes a wireless transceiver adapted to communicate in a local wireless network, or Personal Area Network (PAN), with the portable wireless device 210. A PAN is a relatively small, dynamically created network that exists within a physically-limited space."   Therefore, the devices cannot communicate when their distance exceeds the "physically-limited space" of the local network; in other words, beyond the PAN the transceiver and wireless device can't communicate anymore for data transmissions such as commands, etc.).

• the electronic ticket device itself being incapable of direct communications with the parking server (See at least Claim 7, [0018] – [0020] & [0028] – [0029], in which the terminal does not have a dedicated connection to the server and instead relies on its local PAN connection with the portable wireless device 210.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “lock and key” network architecture of Lei in the invention of Tziperman / McQuilken / Lei / Bailey with the motivation to provide a more cost effective system in which an interactive terminal does not require a permanent connection to the server, as evidenced by Lei ([0036]).



	• count a parking time elapsed between the start timer and stop timer commands; and make available for display an indication corresponding to the elapsed parking time count ([0044] “digital readout could display the present parking status, e.g. time left on the meter.”; [0046] “The display device displays… digital read out (“DRO”) timer for the duration 214.” [0070] “display… elapsed time.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include counting and displaying an elapsed time as taught by McQuilken in the invention of Tziperman / McQuilken / Lei / Bailey with the motivation to provide “a way to pay for parking that has maximal convenience factors” and “also provide way to pay that has all of the advantages of electronic payment without fear of identity theft or other security issues,” as evidenced by McQuilken ([0023]).

As per claim 2, Tziperman / McQuilken / Lei / Bailey discloses all of the limitations of claim 1. Regarding the following limitation, Tziperman discloses:

	• the electronic ticket device further includes a display surface on which is presented for viewing, by an observer, information indicating initiation of the vehicle parking transaction ([0049] “display a valid or invalid parking indication… may signal both the motorist as well as the parking officer that parking is valid or that payment was made and approved. …display (LCD) for indicating valid or invalid parking as well as other information pertinent to the parking session”; [0057] “providing “Real time” 

	• and representing the elapsed parking time made available ([0070], displaying elapsed time.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of McQuilken in the invention of Tziperman / McQuilken / Lei / Bailey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of McQuilken to the invention of Tziperman / McQuilken / Lei / Bailey would predictably and advantageously provide “a way to pay for parking that has maximal convenience factors and can be used in multiple communities without regard to geography” and “also provide way to pay that has all of the advantages of electronic payment without fear of identity theft or other security issues,” as evidenced by McQuilken ([0023]).

As per claim 3, Tziperman / McQuilken / Lei / Bailey discloses all of the limitations of claim 1. Regarding the following limitation, Tziperman does not explicitly disclose the following, however McQuilken does:
	
• the controller included in the electronic ticket device is further configured to provide a current amount of parking time accumulated after the start timer command, and in which the electronic ticket device further includes a display surface on which is presented for viewing, by an observer, information representing the current amount of parking time accumulated after the start timer command ([0070], displaying elapsed time. [0044] “a digital readout could display the present parking status, e.g. time left on the meter.”; [0046] “The display device displays… digital read out (“DRO”) timer for the 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of McQuilken in the invention of Tziperman / McQuilken / Lei / Bailey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of McQuilken to the invention of Tziperman / McQuilken / Lei / Bailey would predictably and advantageously provide “a way to pay for parking that has maximal convenience factors and can be used in multiple communities without regard to geography” and “also provide way to pay that has all of the advantages of electronic payment without fear of identity theft or other security issues,” as evidenced by McQuilken ([0023]).

As per claim 4, Tziperman / McQuilken / Lei / Bailey discloses all of the limitations of claim 3. Regarding the following limitation, Tziperman discloses displaying a maximum vehicle parking time associated with the parking space , if any, for presentation on the display surface ([0049]) which highly suggests, but does not explicitly disclose wherein the mobile communication device transmits this information to the electronic ticket device, however McQuilken does:
	
• the mobile communication device transmits a signal indicating a maximum vehicle parking time associated with the parking space and a remaining available amount of parking time, if any, for presentation on the display surface ([0046] “The smart device transmits the duration… to a display device 212.” [0049] “the PARKER (user, customer) selects button displayed on his or her smart device on prompt enters the time requested (DURATION) 202.” [0052] “Smart device transmits DURATION… to display device 212.” [0044] “a digital readout could display the present parking status, e.g. time left on the meter.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of McQuilken in the invention of Tziperman / McQuilken / Lei / Bailey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of McQuilken to the invention of Tziperman / McQuilken / Lei / Bailey would predictably and advantageously provide “a way to pay for parking that has maximal convenience factors and can be used in multiple communities without regard to geography” and “also provide way to pay that has all of the advantages of electronic payment without fear of identity theft or other security issues,” as evidenced by McQuilken ([0023]).

As per claim 6, Tziperman / McQuilken / Lei / Bailey discloses all of the limitations of claim 1. Regarding the following limitation, Tziperman discloses wherein:

	• the mobile communication device is a smartphone ([0004] & [0051] “smart phone payment applications”; [0032] “a portable mobile communication device such as handheld device or cellular telephone 130 of the motorist”).

As per claim 7, Tziperman / McQuilken / Lei / Bailey discloses all of the limitations of claim 1. Regarding the following limitation, Tziperman discloses wherein “in car device 120 may be a stand alone device” ([0051]) which highly suggests, but does not explicitly disclose, however McQuilken does: 

	• the electronic ticket device configured for placement in a vehicle occupying a parking space controlled by a parking provider ([0044] & [0070] “A display device 104 is preferably placed inside the parked vehicle in a visible location. The display device 104 is designed to sit on a car dashboard”).



As per claim 8, Tziperman / McQuilken / Lei / Bailey discloses all of the limitations of claim 1. Regarding the following limitation, Tziperman discloses wherein:

	• the electronic ticket device is configured for placement as an item installed in the vehicle ([0014] “the in car device may be implemented on the vehicle's Trip Computer.”; [0051] “in car device 120 may be embedded as an added functionality to assemblies and infrastructures already present in the vehicle such as the vehicle's trip computer.”).

As per claim 13, Tziperman / McQuilken / Lei / Bailey discloses all of the limitations of claim 1. Regarding the following limitation, Tziperman discloses:

	• the parking server is a wireless-connection enabled parking server on which transaction information is processed, and in which the parking account information stored on the parking server is user parking account information ([0043] – [0048], noting registering in car device and motorist's account details in back end system 170, and processing billing payments, and back end system communicates via “a long range transceiver such as cellular modem or Wi-Fi interface.” Also see [0044] “Back end 

	• further comprising a short-range wireless connection protocol device operatively connected to a portable communication device to receive vehicle account identification information by wireless transmission from the electronic ticket device, the portable communication device being wireless-connection enabled to send by wireless transmission to the parking server, and to receive by wireless transmission from the  parking server, user parking account information and transaction information of a user parking account associated with the vehicle occupying a parking space, and the portable communication device receiving from the electronic ticket device user account identification information when the portable communication device and the electronic ticket device are positioned within a connectivity range of the short-range wireless connection, transmitting to the parking server the user account identification information, and receiving from the parking server information indicating whether the presence of the vehicle occupying the parking space and associated with the user parking account identification information received from the portable communication device represents an authorized transaction (See [0041] & [0048] , noting in-car device is interrogated by an enforcer device, which authenticates parking details and the in-car device itself, and that “back end system 170 may be interrogated by a parking officer using communication means such as cellular phones or dedicated devices on whether a 

As per claim 14, Tziperman / McQuilken / Lei / Bailey discloses all of the limitations of claim 13. Regarding the following limitation, Tziperman does not explicitly disclose, however McQuilken does:
	
• the electronic ticket device transmits to the portable communication device information representing the elapsed time made available ([0072] noting that an electronic ticket device transponder can transmit information to an enforcer device such as “DURATION, START TIME, and TIME REMAINING for this user” wirelessly.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of McQuilken in the invention of Tziperman / McQuilken / Lei / Bailey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of McQuilken to the invention of Tziperman / McQuilken / Lei / Bailey would predictably and advantageously provide “a way to pay for parking that has maximal convenience factors and can be used in multiple communities without regard to geography” and “also provide way to pay that has all of the advantages of electronic payment without fear of identity theft or other security issues,” as evidenced by McQuilken ([0023]).

As per claim 15, Tziperman / McQuilken / Lei / Bailey discloses all of the limitations of claim 14. Regarding the following limitation, Tziperman does not explicitly disclose, however McQuilken does:



It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of McQuilken in the invention of Tziperman / McQuilken / Lei / Bailey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of McQuilken to the invention of Tziperman / McQuilken / Lei / Bailey would predictably and advantageously provide “a way to pay for parking that has maximal convenience factors and can be used in multiple communities without regard to geography” and “also provide way to pay that has all of the advantages of electronic payment without fear of identity theft or other security issues,” as evidenced by McQuilken ([0023]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tziperman / McQuilken / Lei / Bailey, in further view of Shafi et al. (US 20110145844 A1).

As per claim 5, Tziperman / McQuilken / Lei / Bailey discloses all of the limitations of claim 1. Regarding the following limitations, Tziperman discloses:

	• a user of the vehicle has a wireless-connection enabled user parking account, and in which the parking account information and the transaction information stored on the parking server include parking account information and transaction information of the user parking account ([0039] & [0043] – [0048], noting registering in car device and motorist's account details in back end system 170, and processing billing payments, and back end system communicates via “a long range transceiver such as cellular modem or Wi-Fi interface.” Also see [0044] “Back end system 170 may reside on a main back end server or a plurality of back end servers and may be configured to perform the functions related to parking management” such as [0045] & [0053], “in car device 120 

Regarding the following limitation, Tziperman does not explicitly disclose, however Shafi does:

	• the parking provider has a wireless-connection enabled parking provider account and a parking server on which are stored parking account information and transaction information of the parking provider account ([0047] & [0051], noting a server which maintains both users’ and merchants’ accounts with corresponding financial and transaction information, which, as per at least [0034], “each of the network based merchant servers may be accessible via a mobile communication device (e.g., wireless cellular phone) for management purposes.”). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Shafi in the invention of Tziperman / McQuilken / Lei / Bailey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Shafi to the invention of Tziperman / McQuilken / Lei / Bailey would predictably and advantageously provide “for improved tracking of payments and settlements related to purchases via the network,” as evidenced by Shafi ([0030]).



	• and further comprising a wireless connection protocol device operatively connected to the parking server to send parking account information by wireless transmission to and receive data signals by wireless transmission from the mobile communication device, the parking provider account, and the user parking account ([0043] noting “a long range transceiver such as cellular modem or Wi-Fi interface for communicating, for example, with parking management units 190 and back end system 170”& [0055], “back end system 170 may communicate with in car device 120, via communication router 140 or directly using cellular modem 280”)

Regarding the following limitation, Tziperman, in last three sentences of [0054], discloses “after production of the stop timer command, calculating a parking fee charge for the elapsed parking time,” but does not explicitly disclose that the calculation is performed by the server, however McQuilken does:

	• the parking server, calculating a parking fee charge for the elapsed parking time and transmitting to the parking provider account and the user parking account the parking fee charge for the vehicle parking transaction by a user of the vehicle occupying the parking space ([0045], server calculates fee; [0046], server sends fee to user smart device associated with account, “the server calculates the fees, debiting the payor, and crediting the payee,”; [0053] “Server accounting debits PAYOR, calculates FEES, credits PAYEE 216.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of McQuilken in the invention of Tziperman / McQuilken / Lei / Bailey / Shafi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of McQuilken to the invention of Tziperman / McQuilken / Lei / Bailey / .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tziperman / McQuilken / Lei / Bailey, in view of Shafi et al. (US 20110145844 A1), in view of Chang (US 20140240089 A1), in view of Skinder et al. (US 9080878 B2).

As per claim 9, Tziperman / McQuilken / Lei / Bailey discloses all of the limitations of claim 1. Regarding the following limitation, Tziperman discloses “the parking account information and the transaction information stored on the parking server include parking account information and transaction information of the user parking account” in [0039] & [0043] – [0048], noting registering in car device and motorist's account details in back end system 170, and processing billing payments, but does not explicitly disclose, however Shafi does:

	• the parking account information and the transaction information stored on the parking server include parking account information and transaction information of the parking provider account ([0047] & [0051], noting a server which maintains both users’ and merchants’ accounts with corresponding financial and transaction information.). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Shafi in the invention of Tziperman / McQuilken / Lei / Bailey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Shafi to the invention of Tziperman / McQuilken / Lei / Bailey would 

Tziperman further discloses:

	• and further comprising a wireless connection protocol device and a communication signal interface, the wireless connection protocol device operatively connected to the parking server to send parking account information signals by wireless transmission to and receive data signals by wireless transmission from the mobile communication device ([0055], “back end system 170 may communicate… using cellular modem 280” and “handheld device 130 may be used to initiate parking and payment, for example, by communicating directly with back end system 170”; [0046] “initiation and termination of parking messages may be sent to back end system 170 from… handheld device 130.”)

Regarding the following limitation, Tziperman, [0056], discloses “parking termination may be indicated by… a global positioning system (GPS),” but does not explicitly disclose, however McQuilken does:

	• and the communication signal interface operatively connected to the mobile communication device to establish a wireless signal communication link with a navigation system, the navigation system providing information about movement of the mobile communication device (“The smart device 106 is in wireless electronic communication with a computer server 108… The location sensing means include without limitation a GPS receiver”);

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of McQuilken in the invention of Tziperman / McQuilken / Lei / Bailey / Shafi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have 

Regarding the following limitation:

	• in which, after parking of a vehicle, the secure pairing connectivity is lost and the navigation system detects movement of the mobile communication device, the parking server provides to the mobile communication device the start timer command and thereby starts a parking transaction, Tziperman, in [0032], details that the in car device can receive instruction to initiate a parking session indirectly, from the handheld device via back end server, and in [0056], that initiation of a parking session may be indicated by GPS when a device leaves the parking spot. McQuilken additionally teaches in [0051] – [0052] that the server transmits parking initiation signal to the smart device. Rationale to combine McQuilken persists. To the extent to which Tziperman does not explicitly disclose wherein the server determines that a parking session is started and initiates a session timer when the user leaves the car, Chang teaches this element in [0263] – [0265], noting that a user leaves a parked car and the server starts a parking session timer.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Chang in the invention of Tziperman / McQuilken / Lei / Bailey / Shafi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Chang to the invention of Tziperman / McQuilken / Lei / Bailey / Shafi 

Tziperman does not explicitly disclose determining that a parking session is started when a user’s mobile device and in-car device lose connectivity, however Skinder, in Col. 7, Lns. 49 – 65 and Col. 9, Col. 4 – 10 & 21 – 47, if the connection is terminated, determining that the vehicle is currently in a parked state. As per Col. 8, Ln. 66 – Col. 9, Ln. 1, the devices automatically disconnect “when the distance separating the two devices is greater than an operational range.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Skinder in the invention of Tziperman / McQuilken / Lei / Bailey / Shafi / Chang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Skinder in the invention of Tziperman / McQuilken / Lei / Bailey / Shafi / Chang predictably and advantageously “improves the user experience and is more convenient for the user,” as evidenced by Skinder (Col. 24, Lns. 11 – 17).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tziperman / McQuilken / Lei / Bailey, in view of Shafi et al. (US 20110145844 A1), in view of Dutta et al.(US 20140379442 A1), in view of Skinder et al. (US 9080878 B2).

As per claim 10, Tziperman / McQuilken / Lei / Bailey discloses all of the limitations of claim 1. Regarding the following limitation, Tziperman discloses “the parking account information and the transaction information stored on the parking server include parking account information and transaction information of the user parking account” in [0039] & 

	• a server on which are stored parking account information and transaction information of the parking provider account ([0047] & [0051], noting a server which maintains both users’ and merchants’ accounts with corresponding financial and transaction information.). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Shafi in the invention of Tziperman / McQuilken / Lei / Bailey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Shafi to the invention of Tziperman / McQuilken / Lei / Bailey would predictably and advantageously provide “for improved tracking of payments and settlements related to purchases via the network,” as evidenced by Shafi ([0030]).

Tziperman further discloses:

	• and further comprising a wireless connection protocol device operatively connected to the parking server to send parking account information signals by wireless transmission to and receive data signals by wireless transmission from the mobile communication device ([0055], “back end system 170 may communicate… using cellular modem 280” and “handheld device 130 may be used to initiate parking and payment, for example, by communicating directly with back end system 170”; [0046] “initiation and termination of parking messages may be sent to back end system 170 from… handheld device 130.”)



	• in which the mobile communication device includes a communication signal interface to establish a wireless signal communication link with a navigation system, the navigation system providing information about movement of the mobile communication device (“The smart device 106 is in wireless electronic communication with a computer server 108… The location sensing means include without limitation a GPS receiver”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of McQuilken in the invention of Tziperman / McQuilken / Lei / Bailey / Shafi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of McQuilken to the invention of Tziperman / McQuilken / Lei / Bailey / Shafi would predictably and advantageously provide “a way to pay for parking that has maximal convenience factors and can be used in multiple communities without regard to geography” and “also provide way to pay that has all of the advantages of electronic payment without fear of identity theft or other security issues,” as evidenced by McQuilken ([0023]).

Regarding the following limitation,

• in which, after actuation of the electronic ticket device to indicate a parking transaction and receipt by the electronic ticket device of the start timer command, the mobile communication device provides to the parking server the stop timer command when the secure pairing connectivity is active and the navigation system detects movement of the mobile communication device, Tziperman, in [0056], describes that termination of a parking session may be indicated by GPS when a device leaves the 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Dutta in the invention of Tziperman / McQuilken / Lei / Bailey / Shafi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Dutta to the invention of Tziperman / McQuilken / Lei / Bailey / Shafi would predictably and advantageously allow the system “to automatically determine that the session has ended,” as evidenced by Dutta ([0022]).

Tziperman does not explicitly disclose determining that a parking session is terminated when a user’s mobile device and in-car device reconnect, however Skinder, in in Col. 7, Lns. 49 – 65 and Col. 9, Col. 4 – 10 & 21 – 47, if the connection is established, determining that the vehicle is no longer in a parked state.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Skinder in the invention of Tziperman / McQuilken / Lei / Bailey / Shafi / Dutta, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Skinder in the invention of Tziperman / McQuilken / Lei / Shafi / Dutta predictably and advantageously “improves the user .

Claims 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tziperman / McQuilken / Lei / Bailey, in further view of Fan et al. (US 20140320263A1).

As per claim 11, Tziperman / McQuilken / Lei / Bailey discloses all of the limitations of claim 1. Tziperman further discloses:

• the electronic ticket or mobile communication device emitting a beacon signal to establish a wireless communication link between the electronic ticket device or mobile communication device and the gate transceiver and to cause the barrier gate to open and thereby allow the vehicle to enter or exit the parking area (See in [0031] & [0038], that the electronic ticket can communicate with parking lot gates to initiate opening and closing though any short or long range communication protocols)

Regarding the following limitations, Tziperman discloses, in [0031], [0049], & [0055], that the electronic ticket device and mobile communication device can pair via Bluetooth, which highly suggests, but does not explicitly disclose, however Fan does:

	• a wireless-connection enabled barrier gate transceiver operatively connected to a barrier gate to control entry of a vehicle to, or exit of a vehicle from, a parking area (See Fig. 1& [0012], noting wireless-enabled control GDO unit 14, “which moves a garage door 16 between open and closed positions.” Also see [0014], noting “a signal recognized and accepted by GDO unit 14 in commanding unit 14 to move garage door 16 between open and closed positions.”),

	• the wireless communication link being established when the electronic ticket device and the mobile communication device are in pairing connectivity and in connectivity range with the barrier gate to prevent inadvertent opening of the barrier gate by a user carrying the mobile communication device without the electronic ticket 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Fan in the invention of Tziperman / McQuilken / Lei / Bailey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Fan in the invention of Tziperman / McQuilken / Lei / Bailey predictably and advantageously “selectively provide access to a garage,” as evidenced by Fan ([0012]).

As per claim 12, Tziperman / McQuilken / Lei / Bailey discloses all of the limitations of claim 1. Tziperman further discloses:

• the electronic ticket device emitting a beacon signal to establish a wireless communication link between the electronic ticket device and the gate transceiver and to 

Regarding the following limitations, Tziperman discloses, in [0031], [0049], & [0055], that the electronic ticket device and mobile communication device can pair via Bluetooth, which highly suggests, but does not explicitly disclose, however Fan does:

	• a wireless-connection enabled barrier gate transceiver operatively connected to a barrier gate to control entry of a vehicle to, or exit of a vehicle from, a parking area (See Fig. 1& [0012], noting wireless-enabled control GDO unit 14, “which moves a garage door 16 between open and closed positions.” Also see [0014, noting “a signal recognized and accepted by GDO unit 14 in commanding unit 14 to move garage door 16 between open and closed positions.”),

	• the beacon signal corresponding to a signal transmitted from the mobile communication device in paired connection with the electronic ticket device functioning as a signal repeater for the mobile communication device ([0014], [0016], [0018], & [0022], describing a smartphone emitting a beacon signal to actuate a garage door, the signal indirectly received by the GDO unit 14 by being relayed through in-car GDO control system 10.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Fan in the invention of Tziperman / McQuilken / Lei / Bailey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Fan in the invention of Tziperman / McQuilken / Lei / Bailey predictably and advantageously “selectively provide access to a garage,” as evidenced by Fan ([0012]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tziperman / McQuilken / Lei / Bailey, in further view of Pilskalns (US 20110191253 A1).

As per claim 16, Tziperman / McQuilken / Lei / Bailey discloses all of the limitations of claim 1. Regarding the following limitation, Tziperman discloses 

• the electronic ticket device further includes a display surface on which is presented for viewing, by an observer, vehicle parking information, ([0049], “display a valid or invalid parking indication”) but does not explicitly disclose the following, however McQuilken does:
	
• the electronic ticket device further includes a display surface on which is presented for viewing, by an observer, initiation of a parking transaction ([0070], displaying parking session start time.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of McQuilken in the invention of Tziperman / McQuilken / Lei / Bailey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of McQuilken to the invention of Tziperman / McQuilken / Lei / Bailey would predictably and advantageously provide “a way to pay for parking that has maximal convenience factors and can be used in multiple communities without regard to geography” and “also provide way to pay that has all of the advantages of electronic payment without fear of identity theft or other security issues,” as evidenced by McQuilken ([0023]).

Tziperman further discloses:



Regarding the following limitation, Tziperman discloses “a portable mobile communication device such as handheld device or cellular telephone 130” ([0032] & [0055]) which suggests, but does not explicitly disclose, however Pilskalns does:

• the mobile communication device having memory stores in which the vehicle parking transaction information is recorded in association with time stamp information to enable delayed transmission of vehicle parking information in an event of a loss of wireless transmission connectivity between the mobile communication device and the parking server ([0083] , noting that during poor cell reception, “mobile device 106 can locally store timestamped virtual transaction data for virtual transactions and upload the timestamped virtual transaction data to server 104 when it is possible or appropriate to do so. In some implementations, mobile device 106 also stores timestamped location data when it cannot or should not transmit wirelessly. The timestamped location data and timestamped virtual transaction data can be correlated later by server 104 using virtual constraint component 218(1).”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Pilskalns in the invention of Tziperman / McQuilken / Lei / Bailey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Pilskalns to the invention of Tziperman / McQuilken / Lei / Bailey would .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tziperman / McQuilken / Lei / Bailey, in further view of Mendelson (US 20140213176 A1).

As per claim 17, Tziperman / McQuilken / Lei / Bailey discloses all of the limitations of claim 1. Regarding the following limitations, Tziperman discloses wherein the electronic ticket device emits a beacon signal carrying an identification code i.e., “identification number (ID) of in car device 120, and/or vehicle license plate number (LPN)” in [0042] which suggests, but does not explicitly disclose, however Mendelson does:

	• the electronic ticket device placed in the vehicle emits a beacon signal carrying an identification code recognizable by the mobile communication device carried by a user, the mobile communication device being capable of measuring signal strength of a received signal, and the beacon signal functioning as a homing signal when acquired by the mobile communication device measuring changes in signal strength of the beacon signal to assist the user to locate the vehicle occupying a parking space (Abs., [0123] & Fig. 1, noting in-car beacon device emitting “the car ID or the VIN number 120 to the car owner mobile phone 200” “to aid an individual in locating a parking location of a specific vehicle.” As per [0081] & [0135], Received Signal Strength (RSSI) is used by the mobile device to aid in locating the vehicle.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Mendelson in the invention of Tziperman / McQuilken / Lei / Bailey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Mendelson to the invention of Tziperman / McQuilken / Lei / Bailey would .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tziperman / McQuilken / Lei / Bailey, in further view of Sandbrook (US 20150134454 A1).

As per claim 18, Tziperman / McQuilken / Lei / Bailey discloses all of the limitations of claim 1. Tziperman further discloses wherein:

	• a user of the vehicle has a wireless-connection enabled user parking account, in which the parking account information and the transaction information stored on the parking server include parking account information and transaction information of the user parking account ([0039] & [0043] – [0048], noting registering in car device and motorist's account details in back end system 170, and processing billing payments, and back end system communicates via “a long range transceiver such as cellular modem or Wi-Fi interface.”),

	• and further comprising: a wireless connection protocol device operatively connected to the parking server to send parking account information by wireless transmission to and receive data signals by wireless transmission from the mobile communication device and the user parking account ([0055], “back end system 170 may communicate… using cellular modem 280” and “handheld device 130 may be used to initiate parking and payment, for example, by communicating directly with back end system 170”; [0046] “initiation and termination of parking messages may be sent to back end system 170 from… handheld device 130.”)

Regarding the following limitation, Tziperman does not explicitly disclose, however Sandbrook does:



It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Sandbrook in the invention of Tziperman / McQuilken / Lei / Bailey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tziperman / McQuilken / Lei / Bailey, in further view of Salama (US 20150106172 A1).

As per claim 19, Tziperman / McQuilken / Lei / Bailey discloses all of the limitations of claim 1. Regarding the following limitations, Tziperman discloses wherein the parking spaces have vehicle detection sensors in[0031] – [0033] which suggests, but does not explicitly disclose, however Salama does:

	• a vehicle detection system including a magnetometer and light reflectance sensors that cooperate to determine when the vehicle enters or exits a parking lot having the parking space controlled by a parking provider ([0042], noting that vehicle sensing element “combination of components configured to detect a vehicle… sensing element 46 may be infrared reflectance sensors…, magnetic sensors, magnetic-flux sensors.” 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Salama in the invention of Tziperman / McQuilken / Lei / Bailey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Salama to the invention of Tziperman / McQuilken / Lei / Bailey would predictably and advantageously provides a system to allow the detection of a vehicle, as evidenced by Salama ([0022]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sandbrook (US 20150179070 A1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628